     ~Ao24sB         (Rev. 12111) Judgment in a Criminal Petty Case
                     Sheet 1


                                                UNITED STATES DISTRICT COURT                                                             MAR 0 5 2019
                                                     SOUTHERN DISTRICT OF CALIFORNIA
                       UNITED STATES OF AMERICA
                                          v.
                             JOSE CRUZ-PURECO                                        Case Number: 18-mj-22936-JLB
                                                                                      PIETER SPEYER
                                                                                     Defendant's Attorney
    REGISTRATION NO. 99405198

    D
    THE DEFENDANT:
    181 pleaded guilty to count(s)_O_NE
                                     __ O_F_T_HE
                                              __ C_O_MP_L_A_I_N_T_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

    D       was found guilty on count(s)
                                         -----------------------------------~
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                              Count
    Title & Section                            Nature of Offense                                                                             Number(s)
8 USC 1325                              ILLEGAL ENTRY (MISDEMEANOR)




                The defendant is sentenced as provided in pages 2 through ____
                                                                             2 _ _ of this judgment.

   D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   D Count(s) - - - - - - - - - - - - - - - - - - - i s D                                   areD dismissed on the motion of the United States.
   181   Assessment: $10 - WAIVED




   181   Fine waived                                   D Forfeiture pursuant to order filed                                             included herein.
               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
         or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
         defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.
                                                                                       MARCH 5, 2019
                                                                                      Date of Imposition of Sentence




                                                                                                                                               l 8-mj-22936-JLB
AO 245B      (Rev. 12/J I) Judgment in Criminal Petty Case
             Sheet 2 - Imprisonment

                                                                                             Judgment -   Page _ _2 _ of       2
 DEFENDANT: JOSE CRUZ-PURECO
CASE NUMBER: 18-mj-22936-JLB
                                                             IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          FORTY FIVE (45) DAYS.




   D Sentence imposed pursuant to Title 8 use Section 1326(b).
   D The court makes the following recommendations to the Bureau of Prisons:



    D The defendant is remanded to the custody of the United States Marshal.
    D The defendant shall surrender to the United States Marshal for this district:
        Oat ______________ oa.m. op.m. on - - - - - - - - - - - - - -
                                                  ~


                as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D~~~~~~~~~~~~~~~~~~~~~~~~~--
           D    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.



                                                                 RETURN

I have executed this judgment as follows:

          Defendant delivered on                                                to

 at - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                           UNITED STATES MARSHAL



                                                                       By - - - - - -DEPUTY
                                                                                      ---     - -STA
                                                                                            UNITED - TES
                                                                                                     --    --------
                                                                                                         MARSHAL




                                                                                                                   18-mj-22936-JLB
